UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-7907



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PERCY JOE FISHER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Salisbury.    William L. Osteen,
Senior District Judge. (4:94-cr-00137-WLO; 4:96-cv-00905-WLO)


Submitted: May 31, 2007                         Decided:   June 5, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Percy Joe Fisher, Appellant Pro Se. Lisa Blue Boggs, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Percy Joe Fisher seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying his Fed. R. Civ. P. 60(b) motion for reconsideration of the

district court’s order denying relief on his 28 U.S.C. § 2255

(2000) motion.        The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.          28 U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.

2004).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”            28

U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this standard by

demonstrating    that    reasonable     jurists   would   find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.         Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).         We have

independently reviewed the record and conclude that Fisher has not

made the requisite showing.         Accordingly, we deny a certificate of

appealability and dismiss the appeal.             We dispense with oral

argument    because   the   facts    and legal contentions are adequately




                                     - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -